DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2022, 8/08/2022 and 9/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The Amendment filed 6/24/2022 has been entered.  Claims 12-16 have been canceled.  Claims 1-11 remain pending in the application.  Applicants amendment to the Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 2/24/2022.
Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.
With respect to Nopper and Koszo, Applicant argues the references fails to teach or suggest a conveyor belt that is solid.  Applicant contends that because Nopper discloses a fleece conveyor and Koszo discloses an air permeable transport belt, neither cannot be “solid” as both are permeable to air.  Examiner respectfully disagrees.  As noted by Applicant, support for said amendment is found in Figure 6, claim 2 (comprises a metal material) and paragraphs 29 and 36-39 (made of metal material).  Applicant emphasizes one of skill in the art would know being made of steel is associated with being “solid”.  Hence, by Applicant’s own explanation, the conveyor being “solid” is determined by what it is made of and not it’s physical structure.  As discussed above, Nopper discloses a fleece conveyor and Koszo disclose a transport belt; both of which are made of a solid material.  Hence, one of skill in the know would know each conveyor discloses is “solid”, irrespective of being permeable to air.  Examiner further notes the feature upon which Applicant relies (i.e., a conveyor belt not being air permeable) is not recited in the claim as amended.
Applicant further argues the cited references fail to teach or suggest “is configured to exert a force that increases the flatness of the conveyor belt”, relying on the argument above.  Specifically, Applicant asserts that because the conveyors of the Nopper and Koszo are permeable to air, they are not capable of being increased in flatness structurally by the straightening device.  Examiner respectfully disagrees.  As disclosed by Nopper, the suction chamber (14 in Figure 1) is positioned beneath the forming head (10) and exerts a force (e.g. suction) onto fleece conveyor to compress the material against the fleece conveyor (col. 7, lines 13-16, for the compression and felting of the fleece).  Hence, the fleece conveyor would naturally increase in flatness by the suctioning and compressing the material therebetween the forming head and suction chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nopper (US 4,290,988), in view of Koszo (US 2014/0141961 A).
Regarding claim 1, Nopper teaches a machine for compacting a powder material (Figure 1); comprising: 
a compacting device (pressing roller 23 and pressing table 24), which is arranged at a working 5station (22) and is designed to compact the powder material to obtain a layer of compacted powder material (col. 7, lines 38-40, is compressed by means of a pressing roller, also while continuously advancing, to a desired thickness); 
a conveyor assembly (conveyor 18) to transport the powder material along a first portion of a given path (arrow 15) from an input station (10) to the working station and the layer of compacted powder 10material from the working station along a second portion of the given path (as shown in Figure 1, conveyor transports compacted material leaving the working station 22); and 
a feeding assembly (forming head 10), which is designed to feed the powder material to the conveyor assembly at the input station (col. 7, lines 7-13, mixture passes to a forming head…in the form of a cylindrical segment…scatters the mixture…onto the conveyor); 
wherein the conveyor assembly comprises a conveyor 15belt that is solid (as shown in Figure 1; claim 1, a moving endless conveyor) 
wherein the feeding assembly is designed to feed the powder material to the conveyor belt at the input station (col. 7, lines 7-13, mixture passes to a forming head…in the form of a cylindrical segment…scatters the mixture…onto the conveyor); 
wherein the machine comprises a straightening device, which comprises at least one sucking head (suction chamber 14) arranged in the 20area of the input station (as shown in Figure 1, suction chamber 14 is positioned beneath input station 10) and is configured to exert a force that increase the flatness of the conveyor belt at least at the input station (reference Response to Argument section above).
Nopper teaches all the elements of claim 1 as discussed above but does not disclose the powder material comprises ceramic powder.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, none of the structural limitations depend on the powder material being ceramic are able to stand alone irrespective of the composition of the powder material.
Alternatively, Koszo teaches an apparatus (Figure 3)for compacting a powder material, comprising: a feeding device (discharge assembly 12) to feed the powder material (paragraph 0154, through which the powder and granulated material falls homogenously on to the belt); a compacting device (compacting assembly 16) to compact the powder material into a layer of compacted powder (paragraphs 0158-0159, the powder is slightly or partially compacted between the conveyor and a secondary belt; can be achieved by any means…such as a traditional top press plate); and a conveyor assembly (conveyor 14) to transport the powder material to the compacting device (paragraph 0155, layer of material is continuously deposited onto the moving transport belt).  Koszo further teaches the powder material comprises ceramic powder (paragraphs 0154, 0187).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Koszo, particularly of a suction chamber as taught by Nopper that is arranged in the 20area of the feeding device to exert a force onto the raw material and/or conveyor as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Nopper/Koszo, teaches all the elements of claim 1 as discussed above but does disclose the conveyor belt comprises a metal material.  However, it is submitted the use of metal conveyor belts is well known and customary in the art.  Likewise, Koszo discloses a pressing assembly (20 in Figure 3 of Koszo).  The pressing assembly comprises a punch and plate with knife-like edges to shape/cut the compressed powder against the conveyor (paragraph 0167-0169).  It would have been obvious for one of ordinary skill in the art to have constructed the conveyor belt at least partially of metal to have maintained the belt integrity during the pressing/cutting operation.
Regarding claim 3, Nopper/Koszo further teaches 5a levelling device (oscillating combs 46 in Figures 3-4 of Koszo; rotating cutter 16 in Figure 1 of Nopper) arranged along the first portion and designed to at least partially level the powder material (paragraphs 0154-0155 of Koszo, this allows any granule or powder…to be deposited smoothly and evenly on the conveyor; col. 7, lines 16-19 of Nopper, conveyor conveys…first under a rotating cutter with which the thickness…is adjusted) on the conveyor belt upstream of the working station.
Regarding claim 4, Nopper/Koszo further teaches the conveyor belt has a support surface, onto which the feeding 10assembly is designed to feed the powder material (as shown in Figure 3 of Koszo; Figure 1 of Nopper); wherein the feeding assembly has an output mouth (Figure 4 of Koszo), which faces the support surface and through which, in use, the powder material passes in order to reach the support surface (paragraph 0154 of Koszo, the exit of the feed…through which the powdered and granulated material falls homogenously on to the belt).
Regarding claim 5, Nopper/Koszo further teaches the 15conveyor assembly is designed to transport the powder material along the first portion in a moving direction (arrows in Figure 3-4 of Koszo); 
wherein the machine further comprises a levelling device (46 in Figures 3-4 of Koszo), which is designed to level the powder material on the conveyor belt (paragraphs 0154-0155 of Koszo, this allows any granule or powder…to be deposited smoothly and evenly on the conveyor) upstream of the working station (16) and at 20least partially delimits the output mouth transversely (as shown in Figure 4 of Koszo, combs 46 delimit the output of the feeding assembly 12 transversely to the direction arrow) to the moving direction.
Regarding claim 6, Nopper/Koszo further teaches the conveyor belt (13 in Figure 1 of Nopper) is arranged between the sucking head (14) and the feeding assembly (10).
Regarding claim 7, Nopper/Koszo further teaches the conveyor belt has an active portion (Figure 1 of Nopper, portion between forming head 10 and suction chamber 14), which extends longitudinally along at least part of the first portion of the given path (arrow 15 prior to working station 22 in Figure 1 of Nopper, but does not disclose the sucking head extends 5transversely to the active portion so as to have a first end in the area of a first longitudinal edge of the active portion and a second end in the area of a second longitudinal edge, opposite the first longitudinal edge of the active portion.  However, as shown in Figure 1, the conveyor belt is positioned between the forming head and the suction chamber.  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to extend the suction chamber across the belt form a first end to a second end transversely (e.g. across the width of the conveyor belt) to cover/bind the powder across the entirety of the conveyor.
Regarding claim 11, Nopper/Koszo further teaches a plant for the production of ceramic articles, 5the plant comprising: 
at least one machine for compacting ceramic powder according to claim 1 (reference claim 1 above); 
a cutting assembly (press assembly 20 in Figure 3 of Koszo; separating apparatus 26 in Figure 1 of Nopper) to transversely cut the layer of compacted ceramic powder so as to obtain base articles, each 10having a portion of the layer of compacted ceramic powder (paragraphs 162-167, claim 20 of Koszo, knife-edge…goes into the powder layer…like a cookie cutter…overhead to punch descends…to compress the constrained powder and form a pressed article); and 
at least one firing kiln to sinter the compacted ceramic powder of the base articles so as to obtain the ceramic articles (paragraphs 0005, 0170, 0173 of Koszo, transferred to another belt…to be carried into the drying room or firing kiln).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nopper, in view of Koszo and Kuze (US 4,698,192 A).
Regarding claim 8, Nopper/Koszo further teaches the conveyor belt has an active portion (Figure 1 of Nopper, portion between forming head 10 and suction chamber 14), which extends longitudinally along at least part of the first portion of the given path (arrow 15 prior to working station 22 in Figure 1 of Nopper); said sucking head being arranged in the area of a first 15longitudinal edge of the active portion (reference claim 7 above, suction chamber 14 being arranged at an edge of the active portion enables covering/binding the powder across the entirety of the conveyor).  Nopper/Koszo does not teach the straightening device comprises a further sucking head arranged in the area of a second longitudinal edge of the active portion.
Kuze teaches an apparatus for compacting ceramic powder (Figure 1), comprising: a feeding device (applying part 18 in Figures 1-2) to feed the ceramic powder (col. 4, lines 4-33, act as a reservoir of a ceramic slurry…to be applied); a conveyor assembly (endless belt 12) to transport the ceramic powder; and a straightening device (suction bed 20) positioned at the feed device and designed to support and to exert a force on to the belt (col. 3, lines 40-48, supports the endless belt…by a negative pressure…and functions to maintain in a flat state the belt).  Kuze further teaches the straightening device comprises a plurality of sucking heads (holes 301 in Figure 10; col. 7, lines 25-2, the suction bed 20…can be of similar construction of this suction bed 30), wherein sucking heads are arranged at both longitudinal edges of the conveyor (as shown in Figure 10) therein enabling the straightening device to firmly hold the conveyor (col. 7, lines 16-24).
As both modified Nopper and Kuze relate to suction devices for an apparatus for transporting powders, it would have been obvious for one of ordinary skill in the art to modify the construction of the suction device, particularly in providing a the suction device with a plurality of sucking heads at the edges of the conveyor as disclosed by Kuze to firmly hold and to maintain a flatness of the belt (col. 3, lines 40-48) as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 9, Nopper/Koszo, as modified by Kuze, further teaches the 20conveyor assembly is designed to transport the powder material along the first portion in a moving direction (arrows in Figure 3-4 of Koszo), but does not teach the straightening device further comprises at least one support, which is designed to support the conveyor belt downstream and/or upstream of the sucking head.  However, as discussed in Kuze, the straightening device (suction bed 20) is positioned at the feed device and designed to support and to exert a force on to the belt (col. 3, lines 40-48, supports the endless belt…by a negative pressure…and functions to maintain in a flat state the belt).  It would have been obvious for one of ordinary skill in the art to modify the construction of the suction device, particularly in providing the suction device with at least one support as Kuze discloses the straightening device supports the conveyor and maintains a flatness of the belt (col. 3, lines 40-48).
Regarding claim 10, Nopper/Koszo, as modified by Kuze, teaches all the elements of claim 1 as discussed above but does not teach the sucking head comprises an end gasket in contact with the conveyor belt.  However, as discussed above, Kuze discloses the straightening device (20 in Figures 1-2 of Kuze) provides a negative pressure to and concurrently provides support to the belt to maintain said belt in a flat state (col. 3, lines 40-48).  Likewise, Kuze discloses the straightening device is in contact with the conveyor (col. 7, lines 18-19, top surface of the suction bed is preferably in contact with the bottom surface of the endless belt).  Hence, one of ordinary skill would have found it obvious to provide gaskets to the sucking head to maintain a negative pressure on the belt (e.g. contact would need to be maintained to support the belt).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/29/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715